United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1019
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                            Shameris Lashawn Jefferson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                           Submitted: September 23, 2016
                              Filed: November 4, 2016
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BRIGHT, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Shameris Jefferson pleaded guilty to one count of conspiracy to possess with
intent to distribute a mixture or substance containing a detectable amount of cocaine,
a mixture or substance containing a detectable amount of methamphetamine, and
marijuana, in violation of 21 U.S.C. §§ 846 and 841(a)(1), and was sentenced to 48
months’ imprisonment and 3 years’ supervised release. He appeals from the district
court’s1 denial of his motion to suppress evidence. We affirm.

       A clerk working at a St. Charles, Missouri, hotel reported to law enforcement
officers that a guest had been acting suspiciously, had registered to stay for only one
night, and had paid in cash. After identifying the suspicious person as Jefferson,
officers began surveillance on him.

        Jefferson left the hotel, taking a taxi to a home-improvement store in Bridgeton,
Missouri. After he left the store, he entered the passenger’s side of a red pickup truck
that was occupied by his codefendant, Richard Williams. Williams drove to a location
in St. Louis, where the two men entered a residence and stayed for approximately one
hour before returning to the St. Charles hotel in Williams’s truck. Jefferson exited the
truck, entered the hotel, and returned to the parking lot shortly thereafter. Jefferson
entered the driver’s seat of a grey car and followed Williams’s red truck as they drove
away from the hotel. With officers pursuing in unmarked vehicles, Jefferson and
Williams began driving erratically, eventually parting ways.

       Jefferson pulled into a parking lot of a high school, circling the lot three times
before parking in an empty space. St. Louis County Detective Joseph Brandt parked
near Jefferson and exited his vehicle as Jefferson rolled down his window. Detective
Brandt smelled raw marijuana, waited for another officer to arrive, and then ordered
Jefferson out of the car. Detective Brandt then deployed his drug dog, which alerted
to the presence of controlled substances. Officers searched Jefferson’s car and seized


      1
        The Honorable Rodney W. Sippel, Chief Judge, United States District Court
for the Eastern District of Missouri, adopting the Report and Recommendation of the
Honorable Thomas C. Mummert, III, then Chief United States Magistrate Judge for
the Eastern District of Missouri, now retired.

                                          -2-
cocaine, marijuana, $6,500 cash, a cell phone, and some documents. Following the
district court’s denial of the motion to suppress, Jefferson pleaded guilty, reserving
his right to appeal from the denial of the motion to suppress.

       “We review the district court’s factual findings for clear error, but we review
de novo its determination that the Fourth Amendment was not violated.” United
States v. Pile, 820 F.3d 314, 316 (8th Cir. 2016) (per curiam) (citing United States v.
Pratt, 355 F.3d 1119, 1121 (8th Cir. 2004)). “The Fourth Amendment ‘is not
triggered by a consensual encounter between an officer and a private citizen.’” United
States v. Aquino, 674 F.3d 918, 923 (8th Cir. 2012) (quoting United States v. Villa-
Gonzalez, 623 F.3d 526, 531 (8th Cir. 2010)). The following non-exclusive factors
may render an encounter between an officer and a private citizen non-consensual:

      [o]fficers positioning themselves in a way to limit the person’s freedom
      of movement, the presence of several officers, the display of weapons by
      officers, physical touching, the use of language or intonation indicating
      compliance is necessary, the officer’s retention of the person’s property,
      or an officer’s indication the person is the focus of a particular
      investigation.

Id. (quoting United States v. Griffith, 533 F.3d 979, 983 (8th Cir. 2008)).

        The initial encounter between Detective Brandt and Jefferson did not implicate
the Fourth Amendment. The record supports the district court’s finding that when
parking next to Jefferson, Detective Brandt did not position his vehicle in such a way
as to limit Jefferson’s freedom of movement and that Jefferson then rolled down his
window without being ordered to do so, voluntarily releasing the scent of raw
marijuana. There were only one or two officers near Jefferson at the time, Detective
Brandt was not displaying his weapon, and there is no evidence that he touched or
spoke to Jefferson. The initial interaction between Brandt and Jefferson did not

                                         -3-
implicate the Fourth Amendment, because the encounter was consensual in nature.
Upon smelling marijuana, Detective Brandt had reasonable suspicion to investigate
further, see United States v. Scott, 818 F.3d 424, 428 (8th Cir. 2016), and after the
drug dog alerted to the presence of controlled substances, the officers had probable
cause to search Jefferson’s car, see United States v. Gonzalez, 781 F.3d 422, 429 (8th
Cir. 2015). In light of this holding, we need not reach the district court’s alternative
conclusion that probable cause supported a traffic stop.

      The judgment is affirmed.
                        ___________________________




                                          -4-